TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00226-CV





In re Brian Charles Smith






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
M E M O R A N D U M   O P I N I O N

                        Brian Charles Smith, individually and as representative of a putative class, seeks a
writ of mandamus requiring the district court to vacate the order disqualifying Samuel Jackson as
his counsel.  We deny the petition for writ of mandamus.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   May 31, 2005